


110 HR 751 IH: To expedite payments of certain Federal emergency

U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 751
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2007
			Ms. Ginny Brown-Waite of
			 Florida (for herself and Mr.
			 Taylor) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To expedite payments of certain Federal emergency
		  assistance authorized pursuant to the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act, and to direct the Secretary of Homeland Security to
		  exercise certain authority provided under such Act.
	
	
		1.Short titleThis Act may be cited as the Disaster
			 Recovery Act of 2007.
		2.Expedited
			 payments of Federal assistance for debris removal and emergency protective
			 measures
			(a)Expedited
			 payments authorizedNotwithstanding the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) or any
			 regulation issued pursuant to such Act, the Secretary of Homeland Security,
			 acting through the Director of the Federal Emergency Management Agency, shall
			 pay to an eligible applicant, in accordance with subsection (b), 50 percent of
			 the Federal share of assistance that the applicant is eligible to receive under
			 section 403(b), 407(d), or 503 of such Act (42 U.S.C. 5170b(b), 5173(d),
			 5193).
			(b)Date of
			 paymentA claim described in
			 subsection (a) shall be paid not later than 60 days after the date on which
			 such applicant files an eligible claim for assistance.
			(c)DefinitionsFor
			 purposes of this section:
				(1)Eligible
			 applicantThe term eligible applicant means the
			 following:
					(A)A State
			 government.
					(B)A local
			 government.
					(C)A private
			 non-profit organization or institution that owns or operates any private
			 nonprofit educational, utility, emergency, medical, or custodial care facility,
			 including a facility for the aged or disabled, or any other facility providing
			 essential governmental services to the general public, and such facilities on
			 Indian reservations.
					(D)An Indian tribe or
			 authorized tribal organization, or an Alaska Native village or organization,
			 but not Alaska Native Corporations, the ownership of which is vested in a
			 private individual.
					(2)Eligible claim
			 for assistanceThe term eligible claim for
			 assistance means the following:
					(A)Debris
			 removalA claim for the
			 clearance, removal, or disposal of debris such as trees, sand, gravel, building
			 components, wreckage, vehicles, and personal property, if such debris is the
			 result of an emergency or major disaster and such clearance, removal, or
			 disposal is necessary for any of the following:
						(i)To
			 eliminate an immediate threat, as determined by the Secretary of Homeland
			 Security, to human life, public health, or safety.
						(ii)To
			 eliminate an immediate threat, as determined by the Secretary, of significant
			 damage to public or private property.
						(iii)To
			 ensure the economic recovery of the community affected by the emergency or
			 major disaster to the benefit of such community and any other community, as
			 determined by the Secretary.
						(iv)To ensure the provision of temporary public
			 transportation service in the community affected by the emergency or major
			 disaster pursuant to section 419 of the Robert T. Stafford Disaster and
			 Emergency Assistance Act (42 U.S.C. 5186).
						(B)Emergency
			 protective measuresAn action
			 taken by an applicant before, during, or after an emergency or major disaster
			 that is necessary for any of the following:
						(i)To
			 eliminate or reduce an immediate threat, as determined by the Secretary of
			 Homeland Security, to human life, public health, or safety.
						(ii)To
			 eliminate or reduce an immediate hazard, as determined by the Secretary, that
			 threatens significant damage to public or private property.
						(C)Other
			 claimsAny other claim that the Secretary of Homeland Security
			 determines to be appropriate.
					(3)EmergencyThe
			 term emergency has the meaning provided by section 102(1) of the
			 Robert T. Stafford Disaster and Emergency Assistance Act (42 U.S.C.
			 5122(1)).
				(4)Major
			 disasterThe term major
			 disaster has the meaning provided by section 102(2) of the Robert T.
			 Stafford Disaster and Emergency Assistance Act (42 U.S.C. 5122(2)).
				3.Requirement to
			 ensure debris clearance, removal, and disposal from emergency access
			 roads
			(a)RequirementAny
			 reimbursement authorized under section 407 of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5173) for clearing and removing
			 debris shall include reimbursement for clearing, removing, and disposing of
			 debris from any emergency access road.
			(b)Emergency access
			 road definedFor purposes of
			 subsection (a), the term emergency access road means a road that
			 requires access by emergency personnel, including firefighters, police,
			 emergency medical personnel, or any other entity identified by the Secretary of
			 Homeland Security that provides an emergency service after a declaration of an
			 emergency or major disaster (as defined in section 102 of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)).
			4.Inclusion of
			 debris removal from private land as eligible claim for Federal
			 assistanceSection
			 408(c)(2)(A) of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5174(c)(2)(A)) is amended—
			(1)at the end of
			 clause (i), by striking and;
			(2)at the end of
			 clause (ii), by striking the period and inserting ; and;
			 and
			(3)by inserting after
			 clause (ii) the following new clause:
				
					(iii)the removal,
				clearance, and disposal of debris from private property that is the result of
				an emergency or major
				disaster.
					.
			
